tcmemo_2008_5 united_states tax_court curtis g lockett and edna l lockett petitioners v commissioner of internal revenue respondent docket no filed date curtis g lockett and edna lockett pro sese william j gregg for respondent memorandum opinion thornton judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and dollar_figure for taxable_year sec_2001 sec_2002 and respectively the issue for decision is whether respondent correctly determined the amounts of petitioners’ deductions for these years unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue when they petitioned the court petitioners resided in background florida petitioners filed joint federal_income_tax returns for the years at issue in the notice_of_deficiency respondent disallowed the following amounts of deductions that petitioners claimed on their returns itemized_deductions dollar_figure big_number business_expenses theft destruction of big_number property losses moving_expenses -- dollar_figure big_number big_number big_number dollar_figure big_number -- -- petitioners timely petitioned this court at the time of trial the parties had entered into no stipulations contrary to rule a and the court’s standing_pretrial_order petitioners also failed to comply with the court’s order dated date granting respondent’s motions to compel production of documents and to compel responses to interrogatories the case wa sec_1 in the notice_of_deficiency respondent also determined that petitioners had unreported dividend income of dollar_figure and dollar_figure for and respectively and unreported interest_income of dollar_figure for respondent also determined that petitioners owed dollar_figure additional tax for the early distribution of retirement income pursuant to sec_72 petitioners have not assigned error to these determinations either in their pleadings or at trial consequently we sustain respondent’s determinations as to these items submitted on the basis of a sparse record consisting of petitioner husband’s testimony and limited documentary_evidence a in general discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer must prove entitlement to claimed deductions rule a 503_us_79 292_us_435 the taxpayer must keep sufficient records to substantiate any deductions claimed sec_6001 in the event that a taxpayer establishes a deductible expense but is unable to substantiate the precise amount the court may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate 39_f2d_540 2d cir b casualty and theft losses petitioners challenge respondent’s disallowance of various deductions they have claimed for casualty and theft losses petitioners have not alleged and the record does not support a conclusion that the burden_of_proof is shifted to respondent pursuant to sec_7491 sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals the deduction is available only for losses_incurred in a trade_or_business losses_incurred in transactions entered into for profit or losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_165 the amount of a casualty or theft_loss is generally limited to the lesser_of the property’s reduction in fair_market_value or the property’s adjusted tax basis sec_1_165-7 and sec_1_165-8 income_tax regs petitioners bear the burden of proving both the occurrence of a casualty or theft within the meaning of sec_165 and the amount of the loss see rule a 40_tc_304 a casualty_loss deduction under sec_165 is allowed only for the taxable_year in which the loss was sustained sec_1_165-7 income_tax regs if the taxpayer has a reasonable prospect for recovering the loss for example through insurance or a lawsuit no portion of the loss is treated as being sustained until it can be ascertained with reasonable certainty that the taxpayer will not receive reimbursement sec_1 d income_tax regs a taxpayer has a reasonable prospect for recovery if there is a bona_fide claim for recoupment and a substantial possibility that the claim will be decided in the taxpayer’s favor 61_tc_795 affd 521_f2d_786 4th cir claimed destruction of home and illegal foreclosure petitioners assign error to respondent’s disallowance of dollar_figure of casualty and theft losses that were included among the dollar_figure total itemized_deductions that petitioners claimed on their federal_income_tax return petitioners contend that the disputed dollar_figure of casualty and theft losses arose in undifferentiated fashion from the burning of their house in and from an illegal foreclosure action in apparently with respect to the property where the destroyed house formerly stood petitioners contend that although their house was destroyed in they claimed the casualty_loss in because it was then that litigation against an insurance_company to recover the value of the home proved unsuccessful the record is far from clear about the circumstances of the alleged destruction of petitioners’ house and the litigation to petitioners have not otherwise assigned error to respondent’s disallowance of the itemized_deductions that they claimed for and other than the dollar_figure of casualty and theft losses claimed on their federal_income_tax return we deem petitioners to have conceded respondent’s determinations with respect to all of their itemized_deductions other than the dollar_figure item in any event petitioners have failed to substantiate any of these itemized_deductions recover the value of the house even if we were to assume however for purposes of argument that was the proper year for petitioners to claim a deduction for the alleged destruction of their house in petitioners have failed to prove the fair_market_value of the house or to produce evidence that would allow us to reasonably estimate its value furthermore petitioners have failed to prove their adjusted_basis in the house thereby petitioners’ explanations as to their lack of supporting documentation are unconvincing and unsatisfactory at trial in response to an inquiry as to whether he had evidence as to the amount of unreimbursed loss petitioner husband stated incongruously yes sir i don’t have that i don’t know if i have it or not petitioner husband testified that at least some of the relevant documents were in a trailer that was stolen by two people who worked for the government petitioner husband initially testified that petitioners didn’t have the money to get the trailer back subsequently petitioner husband testified inconsistently even after we got the trailer we didn’t have we couldn’t move it we had no way to move the trailer from off the person’s property to where we could go through it petitioner husband also testified that although petitioners had additional records in a storage_facility with files all the way to the door they were unable to open the door of the storage_facility to go through the files petitioner husband attempted to establish the value of the house by testifying that certain bids ranging from dollar_figure to dollar_figure were received to replace the house the only documentary_evidence offered in support of this testimony however was a brief prepared by petitioners in connection with an alabama state court_proceeding in petitioners otherwise submitted no documentary_evidence to show that such bids were ever received or that any appraisal was ever made petitioner husband’s self-serving statements in this proceeding and petitioners’ statements in briefs purportedly filed in other court proceedings are insufficient to establish the property’s reduction in fair_market_value see ganas v commissioner tcmemo_1990_143 affd without published opinion 943_f2d_1317 11th cir marcus v commissioner tcmemo_1988_3 precluding the allowance of any casualty_loss deduction with respect to their house see 79_tc_714 affd 731_f2d_1417 9th cir 46_tc_751 affd 387_f2d_420 8th cir petitioners contend that additional losses of an indeterminate amount arose from an illegal foreclosure action in which they characterize as a theft this court has previously questioned whether an illegal foreclosure action is a theft for purposes of sec_165 see johnson v commissioner tcmemo_2001_97 we need not decide this issue however because petitioners have failed to show that the alleged foreclosure action was illegal and have also failed to substantiate the amount of the alleged losses accordingly we sustain respondent’s determination claimed loss of computer equipment on their federal_income_tax return petitioners claimed negative dollar_figure as other gains or losses on their federal_income_tax return petitioners claimed negative dollar_figure million as other income petitioners claim that these amounts represent losses arising from the theft and destruction of a petitioner husband testified without reference to any supporting evidence that petitioners paid dollar_figure for the property petitioners otherwise have offered no evidence to establish the adjusted_basis of their house computer system and possibly other personal_property respondent disallowed these claimed losses for lack of substantiation at trial petitioner husband produced photographs showing personal computer equipment and other items of personal_property piled into the back of a pickup truck and lying along a roadside petitioner husband contends that the government came in with no legal basis and just took everything and put it out on the side of the road because he had refused to turn over research that the government wanted petitioner husband’s contention as best we understand it is that his personal computer was worth dollar_figure million because of the value of technology that he had created and installed on the computer petitioners have failed to prove that a theft occurred moreover petitioners have neither established the fair_market_value of the property alleged to have been stolen nor provided sufficient evidence to allow the court to estimate any of the property’s value see sec_1_165-8 income_tax regs in the notice_of_deficiency in showing his income_tax examination changes respondent listed the disallowance of these losses under adjustments to income as other income the accompanying explanation noted that these adjustments were in disallowance of petitioners’ claimed losses of these amounts in their petition petitioners attempt to recharacterize respondent’s disallowance of these claimed losses as erroneous determinations of unreported income and assign error on that basis petitioners’ contentions are without merit petitioners allege that a third party was prepared to pay dollar_figure million for this equipment presumably before its alleged continued furthermore petitioners have not established their adjusted_basis in the property that they allege was stolen see id we sustain respondent’s disallowance of petitioners’ claimed dollar_figure theft_loss for and their claimed dollar_figure million theft_loss for c moving_expenses on their federal_income_tax return petitioners claimed a dollar_figure deduction for moving_expenses petitioners argue that they are entitled to the deduction because in they moved from mobile alabama to florida generally a taxpayer may deduct moving_expenses paid_or_incurred during a year in connection with beginning qualifying work at a new location sec_217 petitioners have failed to substantiate the claimed moving_expenses or to show that the requirements of sec_217 have been met d business_expenses respondent disallowed petitioners’ claimed business_expenses for all years dollar_figure in dollar_figure in and dollar_figure in at trial petitioner husband contended that dollar_figure million of the claimed business_losses in was due to bad continued destruction petitioners have not however identified this third party and have produced no other evidence of such an offer debts but provided no supporting evidence petitioners have failed to substantiate these claimed business_expense deductions e conclusion petitioners have failed to meet their burden to prove that respondent’s determinations were in error in the light of the foregoing an appropriate order and decision will be entered
